DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/26/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings filed on 04/26/2021 are accepted by the Examiner.
Specification
The disclosure filed on 04/26/2021 is accepted by the Examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 3, it recites the limitation "The method of claim 3" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
A claim cannot depends from itself.
Regarding claim 13, it depends from claim 1, but it seems to recite the same than claim 4. It seems that claims 13 should depend from claim 11.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of prior U.S. Patent No. US 11004224 B2. This is a statutory double patenting rejection.

Present Application
US 11004224 B2
1. A method of generating structured map data comprising: receiving time-stamped sensor data from at least one sensor mounted on a vehicle; receiving time-stamped video data comprising at least two video streams, each video stream produced by a camera of at least two cameras mounted on the vehicle; from the time-stamped sensor data, computing a plurality of spatial reading values, each spatial reading value comprising a position and an associated time stamp, such that the position indicates a position at which the at least one sensor was deemed to be during a time indicated by the associated timestamp, the plurality of spatial reading values including a first spatial reading value, comprising a position p0 and a time t0, and a second spatial reading value, comprising a position p1 and a time t1; from the time-stamped video data, computing a plurality of image records for each of the at least two video streams, each image record comprising an image and an associated time stamp, such that the image is deemed to have been recorded at the associated time stamp; using a processor, identifying at least two t0 image records, each t0 image record selected from one of the plurality of image records for each of the at least two video streams, such that each image record of the at least two t0 image records has an associated time stamp approximately equal to t0; using a processor, identifying at least two t1 image records, each t1 image record selected from one of the plurality of image records for each of the at least two video streams, such that each image record of the at least two t1 image records has an associated time stamp approximately equal to t1; using a processor, identifying a fixed feature present in each of the at least two t0 image records and in the at least two t1 image records; calculating a t0 relative feature position of the fixed feature at time t0 based on a parallax difference between the at least two t0 image records; calculating a t1 relative feature position of the fixed feature at time t1 based on a parallax difference between the at least two t1 image records; based on a difference between the t0 relative feature position and the t1 relative feature position, determine an adjustment to p1.
1. A method of generating structured map data comprising: receiving time-stamped sensor data from at least one sensor mounted on a vehicle; receiving time-stamped video data comprising at least two video streams, each video stream produced by a camera of at least two cameras mounted on the vehicle; from the time-stamped sensor data, computing a plurality of spatial reading values, each spatial reading value comprising a position and an associated time stamp, such that the position indicates a position at which the at least one sensor was deemed to be during a time indicated by the associated timestamp, the plurality of spatial reading values including a first spatial reading value, comprising a position p0 and a time t0, and a second spatial reading value, comprising a position p1 and a time t1; from the time-stamped video data, computing a plurality of image records for each of the at least two video streams, each image record comprising an image and an associated time stamp, such that the image is deemed t0 have been recorded at the associated time stamp; using a processor, identifying at least two t0 image records, each t0 image record selected from one of the plurality of image records for each of the at least two video streams, such that each image record of the at least two t0 image records has an associated time stamp approximately equal to t0; using a processor, identifying at least two t1 image records, each t1 image record selected from one of the plurality of image records for each of the at least two video streams, such that each image record of the at least two t1 image records has an associated time stamp approximately equal to t1; using a processor, identifying a fixed feature present in each of the at least two t0 image records and in the at least two t1 image records; calculating a t0 relative feature position of the fixed feature at time t0 based on a parallax difference between the at least two t0 image records; calculating a t1 relative feature position of the fixed feature at time t1 based on a parallax difference between the at least two t1 image records; based on a difference between the t0 relative feature position and the t1 relative feature position, determine an adjustment to p1
2. The method of claim 1, further comprising: using a processor, identifying a plurality of fixed features in the image records; for each of the plurality of fixed features, calculating at least one relative feature position of the fixed feature based on at least two image records to produce a plurality of relative features positions; producing a plurality of adjustments by determining an adjustment to the position of each spatial reading value of the plurality of spatial reading values based on the plurality of relative feature positions; applying the plurality of adjustments to the position of each spatial reading value of the plurality of spatial reading values to produce a plurality of adjusted spatial reading values; detecting a later position of the plurality of adjusted spatial reading values is within a maximum loop closure distance of a prior position of the plurality of adjusted spatial reading values, the later position and prior position separated by one of a smallest loop time and a smallest loop distance, the later position associated with a later time stamp and the prior position associated with a prior time stamp; and calculating a loop closure error from a first image record, of the plurality of image records, having an associated time stamp approximately equal to the prior time stamp and a second image record having an associated time stamp approximately equal to the later time stamp
2. The method of claim 1, further comprising: using a processor, identifying a plurality of fixed features in the image records; for each of the plurality of fixed features, calculating at least one relative feature position of the fixed feature based on at least two image records to produce a plurality of relative features positions; producing a plurality of adjustments by determining an adjustment to the position of each spatial reading value of the plurality of spatial reading values based on the plurality of relative feature positions; applying the plurality of adjustments to the position of each spatial reading value of the plurality of spatial reading values to produce a plurality of adjusted spatial reading values; detecting a later position of the plurality of adjusted spatial reading values is within a maximum loop closure distance of a prior position of the plurality of adjusted spatial reading values, the later position and prior position separated by one of a smallest loop time and a smallest loop distance, the later position associated with a later time stamp and the prior position associated with a prior time stamp; and calculating a loop closure error from a first image record, of the plurality of image records, having an associated time stamp approximately equal to the prior time stamp and a second image record having an associated time stamp approximately equal to the later time stamp
3. The method of claim 3, wherein the loop closure error is used to calculate a further adjustment to the plurality of adjusted spatial reading values
4. The method of claim 2, wherein the loop closure error is used to calculate a further adjustment to the plurality of adjusted spatial reading values
4. The method of claim 1, wherein the time-stamped sensor data comprises data from an accelerometer mounted in the vehicle and a time stamp is applied to the sensor data using a timing signal from a Global Positioning System
3. The method of claim 1, wherein the time-stamped sensor data comprises data from an accelerometer mounted in the vehicle and a time stamp is applied to the sensor data using a timing signal from a Global Positioning System
5. The method of claim 4, wherein the at least two cameras are mounted in a camera array mounted on the vehicle
5. The method of claim 3, wherein the at least two cameras are mounted in a camera array mounted on the vehicle
6. A method of generating structured map data comprising: receiving time-stamped sensor data from at least one sensor mounted on a vehicle; receiving time-stamped video data comprising at least two video streams, each video stream produced by a camera of at least two cameras mounted on the vehicle; from the time-stamped sensor data, computing a plurality of spatial reading values, each spatial reading value comprising a position and an associated time stamp, such that the position indicates a position at which the at least one sensor was deemed to be during a time indicated by the associated timestamp; from the time-stamped video data, computing a plurality of image records for each of the at least two video streams, each image record comprising an image and an associated time stamp, such that the image is deemed to have been recorded at the associated time stamp; using a processor, identifying a plurality of feature image records associated with a feature, the feature image records 
being a subset of the plurality of image records such that each image in each image record contains the feature; calculating a plurality of relative feature positions by calculating a relative feature position from each image in the 
feature image records; and producing a point cloud comprising a plurality of positions for the feature based on the plurality of relative feature positions
6. A method of generating structured map data, comprising: receiving time-stamped sensor data from at least one sensor mounted on a vehicle; receiving time-stamped video data comprising at least two video streams, each video stream produced by a camera of at least two cameras mounted on the vehicle; from the time-stamped sensor data, computing a plurality of spatial reading values, each spatial reading value comprising a position and an associated time stamp, such that the position indicates a position at which the at least one sensor was deemed to be during a time indicated by the associated timestamp; from the time-stamped video data, computing a plurality of image records for each of the at least two video streams, each image record comprising an image and an associated time stamp, such that the image is deemed to have been recorded at the associated time stamp; using a processor, identifying a plurality of feature image records associated with a feature, the plurality of feature image records being a subset of the plurality of image records such that each image in each image record contains the feature; calculating a plurality of relative feature positions by calculating a relative feature position from each image in the plurality of feature image records; and producing a point cloud comprising a plurality of positions for the feature based on the plurality of relative feature positions
7. The method of claim 6, wherein a probabilistic position of the feature is calculated from the point cloud, with an accuracy of the probabilistic position improving as more time-stamped video data containing the feature is collected
7. The method of claim 6, wherein a probabilistic position of the feature is calculated from the point cloud, with an accuracy of the probabilistic position improving as more time-stamped video data containing the feature is collected
8. The method of claim 7, wherein the probabilistic position of a feature is compared to historical map data to determine if the feature is stationary
9. The method of claim 7, wherein the probabilistic position of a feature is compared to historical map data to determine if the feature is stationary
9. The method of claim 7, wherein the probabilistic position of the feature is used to update historical map data
10. The method of claim 7, wherein the probabilistic position of the feature is used to update historical map data
10. The method of claim 6, further comprising: using a processor, identifying at least two t0 image records, each t0 image record selected from one of the plurality of image records for each of the at least two video streams, such that each image record of the at least two t0 image records has an associated time stamp approximately equal to t0; using a processor, identifying at least two t1 image records, each t1 image record selected from one of the plurality of image records for each of the at least two video streams, such that each image record of the at least two t1 image records has an associated time stamp approximately equal to t1; using a processor, identifying a fixed feature present in each of the at least two t0 image records and in the at least two t1 image records; calculating a to relative feature position of the fixed feature at time t0 based on a parallax difference between the at least two t0 image records; calculating a t1 relative feature position of the fixed feature at time t1 based on a parallax difference between the at least two t1 image records; based on a difference between the t0 relative feature position and the t1 relative feature position, determine an adjustment to p1
8. The method of claim 6, further comprising: using a processor, identifying at least two t0 image records, each t0 image record selected from one of the plurality of image records for each of the at least two video streams, such that each image record of the at least two t0 image records has an associated time stamp approximately equal to t0; using a processor, identifying at least two t1 image records, each t1 image record selected from one of the plurality of image records for each of the at least two video streams, such that each image record of the at least two t1 image records has an associated time stamp approximately equal to t1; using a processor, identifying a fixed feature present in each of the at least two t0 image records and in the at least two t1 image records; calculating a t0 relative feature position of the fixed feature at time t0 based on a parallax difference between the at least two t0 image records; calculating a t1 relative feature position of the fixed feature at time t1 based on a parallax difference between the at least two t1 image records; based on a difference between the t0 relative feature position and the t1 relative feature position, determine an adjustment to p1
11. The method of claim 10, further comprising: producing a plurality of adjustments by determining an adjustment to the position of each spatial reading value of the plurality of spatial reading values, the plurality of adjustments based on a plurality of relative feature positions of a plurality of fixed features identified, using a processor, in the image records; applying the plurality of adjustments to the position of each spatial reading value of the plurality of spatial reading values to produce a plurality of adjusted spatial reading values; detecting a later position of the plurality of adjusted spatial reading values is within a maximum loop closure distance of a prior position of the plurality of adjusted spatial reading values, the later position and prior position separated by one of a smallest loop time and a smallest loop distance; and calculating a loop closure error from the time stamped video data based on the later position, the time stamp associated with the later position, the prior position, and the time stamp of the prior position
11. The method of claim 8, further comprising: producing a plurality of adjustments by determining an adjustment to the position of each spatial reading value of the plurality of spatial reading values, the plurality of adjustments based on a plurality of relative feature positions of a plurality of fixed features identified, using a processor, in the image records; applying the plurality of adjustments to the position of each spatial reading value of the plurality of spatial reading values to produce a plurality of adjusted spatial reading values; detecting a later position of the plurality of adjusted spatial reading values is within a maximum loop closure distance of a prior position of the plurality of adjusted spatial reading values, the later position and prior position separated by one of a smallest loop time and a smallest loop distance; and calculating a loop closure error from the time stamped video data based on the later position, the time stamp associated with the later position, the prior position, and the time stamp of the prior position	
12. The method of claim 11, wherein the loop closure error is used to calculate an adjustment for at least one position in the point cloud
12. The method of claim 11, wherein the loop closure error is used to calculate an adjustment for at least one position in the point cloud
13. The method of claim 1, wherein the time-stamped sensor data comprises data from Inertial Measurement Unit mounted in the vehicle and a time-stamp from a Global Positioning System mounted in the vehicle
13. The method of claim 11, wherein the time-stamped sensor data comprises data from Inertial Measurement Unit mounted in the vehicle and a time-stamp from a Global Positioning System mounted in the vehicle
14. A system for generating structured map data comprising: a vehicle having a time source, sensors which collect sensor data, and an array of at least two cameras each of which produce a video stream, wherein time stamps from the time source are applied to the sensor data to produce time-stamped sensor data and to each video stream to produce time-stamped video data; and a sensor data processing system which receives the time-stamped sensor data and time-stamped video data, the sensor data processing system performing the steps of: (a) from the time-stamped sensor data, computing a plurality of spatial reading values, each spatial reading value comprising a position and an associated time stamp, such that the position indicates a position at which the at least one sensor was deemed to be during a time indicated by the associated timestamp, the plurality of spatial reading values including a first spatial reading value, comprising a position p0 and a time t0, and a second spatial reading value, comprising a position p1 and a time t1; (b) from the time-stamped video data, computing a plurality of image records for each of the at least two video streams, each image record comprising an image and an associated time stamp, such that the image is deemed to have been recorded at the associated time stamp; (c) using a processor, identifying at least two t0 image records, each t0 image record selected from one of the plurality of image records for each of the at least two video streams, such that each image record of the at least two t0 image records has an associated time stamp approximately equal to t0; (d) using the processor, identifying at least two t1 image records, each t1 image record selected from one of the plurality of image records for each of the at least two video streams, such that each image record of the at least two t1 image records has an associated time stamp approximately equal to t1; (e) using the processor, identifying a fixed feature present in each of the at least two t0 image records and in the at least two t1 image records; (f) calculating a t0 relative feature position of the fixed feature at time t0 based on a parallax difference between the at least two to image records; (g) calculating a t1 relative feature position of the fixed feature at time t1 based on a parallax difference between the at least two t1 image records; (h) based on a difference between the t0 relative feature position and the t1 relative feature position, determine an adjustment to p1
14. A system for generating structured map data comprising: a vehicle having a time source, sensors which collect sensor data, and an array of at least two cameras each of which produce a video stream, wherein time stamps from the time source are applied to the sensor data to produce time-stamped sensor data and to each video stream to produce time-stamped video data; and a sensor data processing system which receives the time-stamped sensor data and time-stamped video data, the sensor data processing system performing the steps of: (a) from the time-stamped sensor data, computing a plurality of spatial reading values, each spatial reading value comprising a position and an associated time stamp, such that the position indicates a position at which the at least one sensor was deemed to be during a time indicated by the associated timestamp, the plurality of spatial reading values including a first spatial reading value, comprising a position p0 and a time t0, and a second spatial reading value, comprising a position p1 and a time t1; (b) from the time-stamped video data, computing a plurality of image records for each of the at least two video streams, each image record comprising an image and an associated time stamp, such that the image is deemed t0 have been recorded at the associated time stamp; (c) using a processor, identifying at least two t0 image records, each t0 image record selected from one of the plurality of image records for each of the at least two video streams, such that each image record of the at least two t0 image records has an associated time stamp approximately equal to t0; (d) using the processor, identifying at least two t1 image records, each t1 image record selected from one of the plurality of image records for each of the at least two video streams, such that each image record of the at least two t1 image records has an associated time stamp approximately equal to t1; (e) using the processor, identifying a fixed feature present in each of the at least two t0 image records and in the at least two t1 image records; (f) calculating a t0 relative feature position of the fixed feature at time t0 based on a parallax difference between the at least two t0 image records; (g) calculating a t1 relative feature position of the fixed feature at time t1 based on a parallax difference between the at least two t1 image records; (h) based on a difference between the t0 relative feature position and the t1 relative feature position, determine an adjustment to p1
15. The system of claim 14, wherein the sensor data processing further performs the steps of: producing a plurality of adjustments by determining an adjustment to the position of each spatial reading value of the plurality of spatial reading values, the plurality of adjustments based on a plurality of relative feature positions of a plurality of fixed features identified, using the processor, in the image records; applying the plurality of adjustments to the position of each spatial reading value of the plurality of spatial reading values to produce a plurality of adjusted spatial reading values; detecting a later position of the plurality of adjusted spatial reading values is within a maximum loop closure distance of a prior position of the plurality of adjusted spatial reading values, the later position and prior position separated by one of a smallest loop time and a smallest loop distance; and calculating a loop closure error from the time stamped video data based on the later position, the time stamp associated with the later position, the prior position, and the time stamp of the prior position
15. The system of claim 14, wherein the sensor data processing further performs the steps of: producing a plurality of adjustments by determining an adjustment t0 the position of each spatial reading value of the plurality of spatial reading values, the plurality of adjustments based on a plurality of relative feature positions of a plurality of fixed features identified, using the processor, in the image records; applying the plurality of adjustments to the position of each spatial reading value of the plurality of spatial reading values to produce a plurality of adjusted spatial reading values; detecting a later position of the plurality of adjusted spatial reading values is within a maximum loop closure distance of a prior position of the plurality of adjusted spatial reading values, the later position and prior position separated by one of a smallest loop time and a smallest loop distance; and calculating a loop closure error from the time stamped video data based on the later position, the time stamp associated with the later position, the prior position, and the time stamp of the prior position
16. The system of claim 15, wherein the loop closure error is used to calculate a further adjustment to the plurality of adjusted spatial reading values
18. The system of claim 15, wherein the loop closure error is used to calculate a further adjustment to the plurality of adjusted spatial reading values
17. The system of claim 14, wherein the sensor data processing further performs the steps of: using the processor, identifying a plurality of feature image records associated with a feature, the feature image records being a subset of the plurality of image records such that, for each time stamp in the feature image records, at least one image associated with the time stamp contains the feature; and calculating a plurality of relative feature positions by calculating a relative feature position from each image in the feature image records; and producing a point cloud comprising a plurality of positions for the feature based on the plurality of relative feature positions
16. The system of claim 14, wherein the sensor data processing further performs the steps of: using the processor, identifying a plurality of feature image records associated with a feature, the feature image records being a subset of the plurality of image records such that, for each time stamp in the feature image records, at least one image associated with the time stamp contains the feature; and calculating a plurality of relative feature positions by calculating a relative feature position from each image in the feature image records; and producing a point cloud comprising a plurality of positions for the feature based on the plurality of relative feature positions
18. The system of claim 17, wherein a probabilistic position of the feature is calculated from the point cloud, with an accuracy of the probabilistic position improving as more time-stamped video data containing the feature is collected
19. The system of claim 16, wherein a probabilistic position of the feature is calculated from the point cloud, with an accuracy of the probabilistic position improving as more time-stamped video data containing the feature is collected
19. The system of claim 18, wherein the probabilistic position of a feature is compared to historical map data to determine if the feature is stationary
20. The system of claim 19, wherein the probabilistic position of a feature is compared to historical map data to determine if the feature is stationary
20. The system of claim 14, wherein the sensors which collect sensor data include an accelerometer and a gyroscope and the time source is a Global Positioning System
17. The system of claim 14, wherein the sensors which collect sensor data include an accelerometer and a gyroscope and the time source is a Global Positioning System


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN A TORRES whose telephone number is (571) 272-3119. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth N Vanderpuye can be reached on (571) 272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN A TORRES/Primary Examiner, Art Unit 2636